Citation Nr: 1241085	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for throat cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

On his VA Form 9, received in October 2010, the Veteran requested a videoconference hearing before the Board; however, in a subsequent October 2010 statement, he reported that he did not want a hearing before the Board.  Accordingly, the hearing request has been withdrawn. 

The Veteran submitted additional evidence in September 2010 (a private treatment record dated in July 2011 and Social Security Administration records) but specifically waived review of that evidence by the RO.  See October 2010 waiver.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his current PTSD is causally or etiologically related to service.  

2.  The competent medical evidence does not show a current diagnosis of throat cancer, to include any residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2012).

2.  The criteria for service connection for throat cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for PTSD.  Accordingly, whether or not VA has met its duties of notice and assistance is of no consequence, as there is no prejudice to the Veteran.

Regarding the claim for entitlement to service connection for throat cancer, the RO provided the Veteran pre-adjudication notice by letter dated in July 2008. 

As for the duty to assist, VA has obtained service treatment records, obtained VA outpatient and private treatment records, obtained Social Security Administration (SSA) records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

PTSD

The Veteran contends that his current PTSD disorder is due to his service in Vietnam.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The Veteran served on active duty as an engineer equipment repairman in Vietnam for 12 months between the time frame of December 1966 to December 1967, the Vietnam Era.  See DD Form 214 and service personnel records.   

Throughout the record, the Veteran reported experiencing stressors during his service in Vietnam.  Specifically, he reported that in 1967, his battalion (the 169th Engineer Battalion) was the recipient of rocket and mortar attacks on base.  See September 2008 stressor statement from the Veteran.  

The RO confirmed such stressor through the U.S. Armed Services Center for Unit Records Research (referred to as CURR).  Specifically, it was verified that on June 10, 1967, the Long Binh Supply Point (where the 169th Engineer Battalion was assigned) received seven enemy artillery rounds resulting in one U.S. solider wounded in action.  See October 2008 CURR response.

In June 2008, the Veteran underwent a private examination by a licensed psychologist, W.A., which resulted in an Axis I diagnosis of PTSD.  In offering such diagnosis, W.A. noted the Veteran's reexperiencing, avoidance, and hyperarousal symptoms.  W.A. reviewed the Veteran's history and his DD Form 214, and performed a clinical interview, as well as a personality assessment inventory (PAI).  W.A. noted the Veteran's service with the 169th Engineer Battalion as a heavy equipment repairman in Vietnam from December 1966 through December 1967.  She noted several of the Veteran's reported stressors, to include the aforementioned verified stressor of an ammunition dump that was located several miles from Bien Hoa, which was attacked by mortars while the Veteran was assigned to such location.  W.A. concluded that the Veteran's current diagnosis of PTSD was due to his service in Vietnam.      

In October 2008, the Veteran underwent a VA examination during which the examiner conceded the aforementioned verified stressor; however, diagnosed alcohol dependence, severe by history, currently in full remission.  The examiner indicated that the Veteran "may have a symptom or two of a sub-clinical nature associated with PTSD and secondary to his reported experiences in Vietnam, but his clinical portrait, psychiatric history and records fail to provide evidence of PTSD as defined by DSM - IV at this particular time."  

In providing the opinion, the examiner noted that the Veteran did not mention PTSD at any time in his life prior to being evaluated by the psychologist to whom he was referred to by a friend.  He had denied any difficulty of a psychiatric nature on two previous occasions in VA outpatient treatment records (in 2004 and 2007) but explained that was because he simply did not want to think about it.  The examiner further noted that the 2008 private examination was possibly a mildly exaggerated test result.  The examiner stated that the fact that the Veteran changed his mind after visiting a friend and went "all the way to Florida" to have an evidentiary evaluation "sheds some light on the issue."  The examiner concluded that the Veteran was not involved in any type of psychiatric treatment at the present time, and never has been.    

In a January 2009 opinion requested by the RO, a VA examiner reviewed the Veteran's claims file, as well as the two aforementioned psychological evaluations in order to reconcile the differing opinions.  Based on a review of the record, the January 2009 VA examiner stated that it was evident that the VA examination performed in October 2008 provided a more thorough discussion of all the relevant information.  The examiner concluded that the VA examination was more likely than not the more accurate diagnostic opinion.  

In providing the opinion, the January 2009 examiner stated that the October 2008 VA examiner addressed the June 2008 private examination report, as well as the Veteran's VA outpatient treatment records.  Specifically, the October 2008 VA examiner addressed the 2004 VA outpatient treatment record, in which the Veteran denied any current issues related to his time in service, as well as the December 2007 PTSD screening, during which the Veteran denied experiencing any nightmares, avoidance behavior, hypervigilence, or feelings of detachment.  The examiner also noted that the October 2008 VA examiner addressed the results of the June 2008 private examination.  The examiner stated that the June 2008 private examiner, however, did not address the inconsistent findings noted in the 2004 and 2007 VA outpatient treatment records, which call into question the Veteran's diagnosis of PTSD.  

In an April 2009 letter, W.A. reported that based on the Veteran's self-report during his assessment in June 2008, he met "all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders" for Posttraumatic Stress Disorder (PTSD).  W.A. reported that the Veteran specifically described two reexperiencing symptoms (nightmares and cognitive and psysiological responses to trauma cues), when only one is required.  W.A. stated that the Veteran described four symptoms of avoidance (dissociative memory processes, anhedonia, a restricted range of affect, and a sense of foreshortened future), when only three are required for a diagnosis of PTSD.  W.A. further stated that the Veteran described four symptoms of hyperarousal (insomnia, hypervigilence, exaggerated startle responses, irritability, and angry outbursts), when only two are required for a diagnosis of PTSD.    

SSA record dated in June 2010 and a private treatment record dated in July 2010 resulted in diagnoses of PTSD.  An etiology opinion was not rendered during the such examinations.       
  
It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The Board must weigh the VA and private medical opinions of record to determine which are the most probative to the question of whether the Veteran has a current diagnosis of PTSD which meets the DSM -IV criteria (and is etiologically related to his service).  The June 2008 private examination report and April 2009 letter from W.A., a licensed clinical psychologist, support the Veteran's claim.  W.A. reviewed the Veteran's DD Form 214, performed a clinical interview and a personality assessment inventory (PAI), and diagnosed PTSD.  W.A. concluded that the Veteran's current diagnosis of PTSD was due to his service in Vietnam, noting his service in Vietnam and the aforementioned confirmed stressor.  

In her subsequent April 2009 letter, W.A. provided detailed findings addressing how the Veteran met the DSM -IV criteria for PTSD during the June 2008 examination that she performed.  Specifically, W.A. addressed the Veteran's symptoms of reexperiencing; avoidance; and hyperarousal, noting that the Veteran described several additional symptoms for each category, when only a few are required.  W.A. did not review the Veteran's service treatment records, nor did she review his VA outpatient treatment records.  W.A., however, considered the Veteran's service, the confirmed stressor, and most significantly, included an explanation of the Veteran's symptoms and how he met "all" of the DSM-IV criteria for PTSD.  

The October 2008 VA examination does not support the Veteran's claim.  The October 2008 VA examiner conceded the aforementioned verified stressor; however, indicated that while the Veteran "may have a symptom or two of a sub-clinical nature associated with PTSD and secondary to his reported experiences in Vietnam, his clinical portrait, psychiatric history and records fail to provide evidence of PTSD as defined by DSM - IV at this particular time."  The examiner performed an examination; however, it is unclear to the Board whether such examination conforms to the DSM - IV.  38 C.F.R. § 4.125(a); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association).  The examiner, however, reviewed the Veteran's claims file and provided an extensive review of the Veteran's VA outpatient treatment records, noting the inconsistencies in his 2004 and 2007 treatment records, as well as the possible mildly exaggerated test results in June 2008.

The January 2009 VA opinion does not support the Veteran's claim.  The VA examiner reviewed the Veteran's claims file, as well as the June 2008 private examination report and October 2008 VA examination report, finding the October 2008 VA examination to include a more accurate diagnostic opinion.  The examiner based his opinion on the fact that the October 2008 VA examiner addressed the inconsistencies in the Veteran's VA outpatient treatment records, in which, prior to the June 2008 private examination, he denied any problems related to service, as well as PTSD symptomatology during a PTSD screening.  The examiner further noted that the October 2008 VA examiner addressed the information from the June 2008 private examination.    

Following a thorough consideration of all of the aforementioned opinions, the Board finds the June 2008 and April 2009 private opinions, as well as the October 2008 and January 2009 VA opinions to be equally probative (discussed in detail above).  The positive opinions were provided by the private psychologist, W.A.; the negative opinions by the VA examiners.  

The evidence is at least in relative equipoise.  Affording the Veteran the benefit of the doubt, the claim for service connection for PTSD is warranted.    

Throat Cancer

The Veteran contends that his current throat cancer disability, is a result of his service in Vietnam, due to his exposure to Agent Orange.  

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Moreover, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Those disorders are the following:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides by adding all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of herbicide exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a causal nexus between his currently claimed disability and service.  See Brock v. Brown, 10 Vet. App. at 162 (1997).

The Veteran does not contend that his disability had its onset during service, and his service treatment records (STRs), including the March 1966 induction physical examination report and May 1969 separation physical examination report do not show any complaints, treatment, or a diagnosis of throat cancer.

Post-service treatment records include April 1989 through July 1989 private treatment records which demonstrate a biopsy of the right and left vocal cords and a diagnosis of a laryngeal nodule (Singer's nodule).  

Private treatment records dated in December 2007 show the Veteran reported a history of laryngeal cancer.  

Private treatment records dated in April 2008 demonstrate the Veteran reported a history of a malignant vocal cord polyp that was surgically removed from his vocal cord a number of years ago.  There were no noted residuals of the surgery that the Veteran reportedly underwent. 

The Veteran underwent a VA examination in October 2008, during which he reported a history of throat cancer.  Specifically, the Veteran stated that in 1989 he underwent surgery for the removal of a right vocal cord nodule which was cancerous.  He reported that he did not require any chemotherapy or radiation therapy, and healed well without a voice problem.  

On examination, the Veteran's lungs were clear.  There was no evidence of cough or wheeze.  His voice quality was normal.  He was able to swallow well.  Examination of his superficial mouth and pharynx were normal.  Following the examination and review of the claims file, the examiner diagnosed vocal cord cancerous nodule removed and cured.   

Upon review of the record, the Board notes that it need not address whether the Veteran served in the Republic of Vietnam during the Vietnam era, nor does it need to address whether the Veteran's claimed disability is included in the specific diseases listed in 38 C.F.R. § 3.309(e).  While there is evidence of record documenting post-service treatment for the Veteran's throat condition, such condition was diagnosed in 1989.  In June 2008, the Veteran filed his claim for service connection, however, he did not specify that he was experiencing any residuals of such condition, and the contemporaneous medical evidence of record does not demonstrate a current diagnosis or any residuals thereof during the course of the appeal.  In fact, the October 2008 VA examination report noted an impression of a vocal cord cancerous nodule removed and cured.  

Accordingly, without a diagnosis of a current disability, the Veteran has failed to meet the critical first element of a service connection claim and as such, his claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.  

Service connection for throat cancer is denied. 


  

____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


